Exhibit 10.34

 

DEED TO SECURE DEBT, SECURITY AGREEMENT AND

ASSIGNMENT OF LEASES AND RENTS

 

from

 

GLENVUE H&R PROPERTY HOLDINGS, LLC,

a Georgia limited liability company

 

to

 

THE PRIVATEBANK AND TRUST COMPANY,

an Illinois banking corporation

 

 

Dated as of July 2, 2012

 

 

THIS INSTRUMENT SECURES REPAYMENT OF A NOTE WITH A MATURITY DATE OF JULY 2,
2014.  THEREFORE, THIS INSTRUMENT SECURES A SHORT-TERM NOTE SECURED BY REAL
ESTATE.  ACCORDINGLY, PURSUANT TO O.C.G.A. §48-6-60 ET SEQ., NO INTANGIBLE
RECORDING TAX IS DUE.

 

--------------------------------------------------------------------------------


 

DEED TO SECURE DEBT, SECURITY AGREEMENT AND

ASSIGNMENT OF LEASES AND RENTS

 

THIS DEED TO SECURE DEBT, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES dated as
of July 2, 2012 (this “Deed to Secure Debt”), is executed by GLENVUE H&R
PROPERTY HOLDINGS, LLC, a Georgia limited liability company (the “Grantor”),
whose address is Two Buckhead Plaza, 3050 Peachtree Road NW, Suite 355, Atlanta,
Georgia 30305, to and for the benefit of THE PRIVATEBANK AND TRUST COMPANY, an
Illinois banking corporation (the “Grantee”), whose address is 120 South LaSalle
Street, Chicago, Illinois, 60603.

 

RECITALS

 

A.                                   Pursuant to the terms and conditions of a
Loan Agreement of even date herewith  (the “Loan Agreement”) by and between the
Grantor and the Grantee, the Grantee has agreed to make a loan to the Grantor in
the maximum principal amount of Six Million Six Hundred Thousand and No/100
Dollars ($6,600,000) (the “Loan”).  The Loan will bear interest at interest at
interest rates based on the per annum rate of interest at which United States
dollar deposits are offered in the London Interbank Eurodollar market, subject
to being converted to interest at a variable rate based on the Grantee’s prime
rate of interest from time to time in effect under certain circumstances as
provided in the Note referred to below.  The Loan shall be evidenced by a
Promissory Note of even date herewith (the “Note”), executed by the Grantor and
made payable to the order of the Grantee in the principal amount of the Loan and
due on July 2, 2014 (the “Maturity Date”), except as it may be accelerated
pursuant to the terms hereof, of the Note or the Loan Agreement or any of the
other “Loan Documents” (as defined in the Loan Agreement).

 

B.                                     As is provided in the Loan Agreement, the
Grantee may extend a revolving loan (the “Operator Loan”) to Glenvue H&R
Nursing, LLC, a Georgia limited liability company (the “Operator”), pursuant to
the “Operator Loan Documents” (as defined in the Loan Agreement).

 

C.                                     A condition precedent to the Grantee’s
extension of the Loan to the Grantor, and to the making of the Operator Loan by
the Grantee to the Operator, is the execution and delivery by the Grantor of
this Deed to Secure Debt.

 

AGREEMENTS

 

FOR GOOD AND VALUABLE CONSIDERATION, including the indebtedness hereby secured,
the receipt and sufficiency of which are hereby acknowledged, the Grantor agrees
as follows:

 

The Grantor hereby grants, bargains, sells and conveys to the Grantee and its
successors and assigns forever, with power of sale, all of its right, title and
interest in and to the following described property, rights and interests
(referred to collectively herein as the “Premises”), all of

 

--------------------------------------------------------------------------------


 

which property, rights and interests are hereby conveyed primarily and on a
parity with the Real Estate (as defined below) and not secondarily, and as to
any portion of the Premises constituting property subject to the “Code” (as
defined in Section 36 of this Deed to Secure Debt), this Deed to Secure Debt is
intended to be a security agreement under the Code for the purpose of creating
hereby a security interest in such portion of the Premises, which the Grantor
hereby grants to the Grantee as secured party, and with all terms used below
with respect to such portions of the Premises which are defined in the Code to
have the meanings provided in the Code:

 

(a)                                  The real estate located in the County of
Tattnall, State of Georgia (the “State”), and legally described on Exhibit A
attached hereto and made a part hereof (the “Real Estate”);

 

(b)                                 All improvements of every nature whatsoever
now or hereafter situated on the Real Estate, and all fixtures and personal
property of every nature whatsoever now or hereafter owned by the Grantor and
located on, or used in connection with the Real Estate or the improvements
thereon, or in connection with any construction thereon, including all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to any of the foregoing and all of the right, title and interest of
the Grantor in and to any such personal property or fixtures together with the
benefit of any deposits or payments now or hereafter made on such personal
property or fixtures by the Grantor or on its behalf (the “Improvements”);

 

(c)                                  All easements, rights of way, gores of real
estate, streets, ways, alleys, passages, sewer rights, waters, water courses,
water rights and powers, and all estates, rights, titles, interests, privileges,
liberties, tenements, hereditaments and appurtenances whatsoever, in any way now
or hereafter belonging, relating or appertaining to the Real Estate, and the
reversions, remainders, rents, issues and profits thereof, and all the estate,
right, title, interest, property, possession, claim and demand whatsoever, at
law as well as in equity, of the Grantor of, in and to the same;

 

(d)                                 All rents, revenues, issues, profits,
proceeds, income, royalties, accounts, including health-care-insurance
receivables, escrows, letter-of-credit rights, security deposits, impounds,
reserves, tax refunds and other rights to monies from the Premises and/or the
businesses and operations conducted by the Grantor thereon, to be applied
against the Indebtedness (as hereinafter defined); provided, however, that the
Grantor, so long as no “Event of Default” (as defined in Section 36 of this Deed
to Secure Debt) has occurred and is continuing hereunder, may collect rent as it
becomes due, but not more than one month in advance thereof;

 

(e)                                  All interest of the Grantor in all leases
now or hereafter on the Premises, whether written or oral (each, a “Lease”, and
collectively, the “Leases”), together with all security therefor and all monies
payable thereunder, subject, however, to the conditional permission hereinabove
given to the Grantor to collect the rentals under any such Lease;

 

(f)                                    All fixtures and articles of personal
property now or hereafter owned by the Grantor and forming a part of or used in
connection with the Real Estate or the

 

2

--------------------------------------------------------------------------------


 

Improvements, including, but without limitation, any and all air conditioners,
antennae, appliances, apparatus, awnings, basins, bathtubs, bidets, boilers,
bookcases, cabinets, carpets, computer hardware and software used in the
operation of the Premises, coolers, curtains, dehumidifiers, disposals, doors,
drapes, dryers, ducts, dynamos, elevators, engines, equipment, escalators,
exercise equipment, fans, fittings, floor coverings, furnaces, furnishings,
furniture, hardware, heaters, humidifiers, incinerators, lighting, machinery,
motors, ovens, pipes, plumbing, pumps, radiators, ranges, recreational
facilities, refrigerators, screens, security systems, shades, shelving, sinks,
sprinklers, stokers, stoves, toilets, ventilators, wall coverings, washers,
windows, window coverings, wiring, and all renewals or replacements thereof or
articles in substitution therefor, whether or not the same are or shall be
attached to the Real Estate or the Improvements in any manner; it being mutually
agreed that all of the aforesaid property owned by the Grantor and placed on the
Real Estate or the Improvements, so far as permitted by law, shall be deemed to
be fixtures, a part of the realty, and security for the Indebtedness (as
hereinafter defined); notwithstanding the agreement hereinabove expressed that
certain articles of property form a part of the realty covered by this Deed to
Secure Debt and be appropriated to its use and deemed to be realty, to the
extent that such agreement and declaration may not be effective and that any of
said articles may constitute goods (as such term is used in the Code), this
instrument shall constitute a security agreement, creating a security interest
in such goods, as collateral, in the Grantee, as secured party, and the Grantor,
as debtor, all in accordance with the Code;

 

(g)                                 All of the Grantor’s interests in general
intangibles including payment intangibles and software now owned or hereafter
acquired and related to the Premises, including, without limitation, all of the
Grantor’s right, title and interest in and to: (i) all agreements, licenses,
permits and contracts to which the Grantor is or may become a party and which
relate to the Premises; (ii) all obligations and indebtedness owed to the
Grantor thereunder; (iii) all intellectual property related to the Premises; and
(iv) all choses in action and causes of action relating to the Premises;

 

(h)                                 All of the Grantor’s accounts now owned or
hereafter created or acquired which relate to the Premises or the businesses and
operations conducted thereon, including, without limitation, all of the
following now owned or hereafter created or acquired by the Grantor: 
(i) accounts, contract rights, health-care-insurance receivables, book debts,
notes, drafts, and other obligations or indebtedness owing to the Grantor
arising from the sale, lease or exchange of goods or other property and/or the
performance of services; (ii) the Grantor’s rights in, to and under all purchase
orders for goods, services or other property; (iii) the Grantor’s rights to any
goods, services or other property represented by any of the foregoing;
(iv) monies due or to become due to the Grantor under all contracts for the
sale, lease or exchange of goods or other property and/or the performance of
services including the right to payment of any interest or finance charges in
respect thereto (whether or not yet earned by performance on the part of the
Grantor); (v) securities, investment property, financial assets and securities
entitlements; (vi) proceeds of any of the foregoing and all collateral security
and guaranties of any kind given by any person or entity with respect to any of
the foregoing; and (vii) all warranties, guarantees, permits and licenses in
favor of the Grantor with respect to the Premises; and

 

3

--------------------------------------------------------------------------------


 

(i)                                     All proceeds of the foregoing,
including, without limitation, all judgments, awards of damages and settlements
hereafter made resulting from condemnation proceeds or the taking of the
Premises or any portion thereof under the power of eminent domain, any proceeds
of any policies of insurance, maintained with respect to the Premises or
proceeds of any sale, option or contract to sell the Premises or any portion
thereof.

 

TO HAVE AND TO HOLD the Premises, unto the Grantee and its successors and
assigns, IN FEE SIMPLE FOREVER, for the uses herein set forth, together with all
right to possession of the Premises after the occurrence and during the
continuance of any Event of Default under this Deed to Secure Debt; the Grantor
hereby RELEASING AND WAIVING all rights under and by virtue of the homestead
exemption laws of the State.

 

THIS INSTRUMENT is a deed passing legal title to the Grantee pursuant to the
laws of the State of Georgia relating to deeds to secure debt, including,
without limitation O.C.G.A. Sections 44-14-60 et seq., and is not a mortgage,
and is given to secure the following:

 

(i)                                     The payment of the Loan and all
interest, late charges, LIBOR breakage charges, prepayment premium, if any, exit
fee, if any, interest rate swap or hedge expenses, if any, reimbursement
obligations, fees and expenses for letters of credit issued by the Grantee for
the account of the Grantor, if any, and other indebtedness evidenced by or owing
under the Note, the Loan Agreement, any of the other Loan Documents, and any
application for letters of credit and master letter of credit agreement,
together with any  renewals, extensions, replacements, amendments, modifications
and refinancings of any of the foregoing;

 

(ii)                                  The performance and observance of the
covenants, conditions, agreements, representations, warranties and other
liabilities and obligations of the Grantor or any other obligor to or benefiting
the Grantee which are evidenced or secured by or otherwise provided in the Note,
this Deed to Secure Debt, the Loan Agreement or any of the other Loan Documents;

 

(iii)                               Any and all obligations, contingent or
otherwise, whether now existing or hereafter arising, of the Grantor arising
under or in connection with all Hedging Transactions and Hedging Agreements
(each as defined in Section 36 hereof) to which the Grantee is a party;

 

(iv)                              The reimbursement to the Grantee of any and
all sums incurred, expended or advanced by the Grantee pursuant to any term or
provision of or constituting additional indebtedness under or secured by this
Deed to Secure Debt, the Loan Agreement, any of the other Loan Documents, any
such Hedging Transactions and Hedging Agreements or any application for letters
of credit and master letter of credit agreement, with interest thereon as
provided herein or therein;

 

(v)                                 The payment of the Operator Loan and all
interest, late charges, LIBOR breakage charges, if any, prepayment premium, if
any, exit fee, if any, interest rate swap or hedge expenses, if any,
reimbursement obligations, fees and expenses for letters of credit issued by the
Grantee for the account of the Operator, if any, and other

 

4

--------------------------------------------------------------------------------


 

indebtedness evidenced by or owing under any of the Operator Loan Documents, and
any application for letters of credit and master letter of credit agreement
executed by the Operator, together with any renewals, extensions, replacements,
amendments, modifications and refinancings of any of the foregoing; and

 

(vi)                              The performance and observance of the
covenants, conditions, agreements, representations, warranties and other
liabilities and obligations of the Operator or any other obligor to or
benefiting the Grantee which are evidenced or secured by or otherwise provided
in any of the Operator Loan Documents;

 

(collectively, the “Indebtedness”).

 

PROVIDED, HOWEVER, that if the Grantor shall pay the principal and all interest
as provided in the Note and pay and perform all of the obligations provided in
the Loan Agreement and the other Loan Documents, and if the Operator shall pay
the principal and all interest as provided in the Operator Loan Documents, and
if all other sums secured hereby are paid, and if the Grantor shall pay all
other sums herein provided for, and shall well and truly keep and perform all of
the covenants herein contained, then this conveyance shall be null and void and
may be cancelled of record at the request and at the cost of the Grantor,
otherwise to remain in full force and effect.

 

IT IS FURTHER UNDERSTOOD AND AGREED THAT:

 

1.                                       Title.  The Grantor represents,
warrants and covenants that (a) the Grantor is the owner and holder of the fee
simple title to the Premises, free and clear of all liens and encumbrances,
except those conveyances, liens and encumbrances in favor of the Grantee and
except for “Permitted Exceptions” (as defined in the Loan Agreement); (b) the
Grantor has legal power and authority to convey, grant security title to and
encumber the Premises; (c) this Deed to Secure Debt creates a valid and
enforceable security title, security interest and lien on the Premises; and
(d) the Grantor will preserve such title, and will forever warrant and defend
the same to the Grantee and will forever warrant and defend the validity and
priority of the lien and conveyance hereof against the claims of all persons and
parties whomsoever, except as to the Permitted Exceptions.

 

2.                                       Maintenance, Repair, Restoration, Prior
Liens, Parking.  The Grantor covenants that, so long as any portion of the
Indebtedness remains unpaid, the Grantor will:

 

(a)                                  Promptly repair, restore or rebuild any
Improvements now or hereafter on the Premises which may become damaged or be
destroyed to a condition substantially similar to the condition immediately
prior to such damage or destruction, whether or not proceeds of insurance are
available or sufficient for the purpose;

 

(b)                                 Keep the Premises in good condition and
repair, without waste, and free from mechanics’, materialmen’s or like liens or
claims or other liens or claims for lien (other than Permitted Exceptions and
subject to the Grantor’s right to contest liens as permitted by the terms of
Section 26 hereof);

 

5

--------------------------------------------------------------------------------


 

(c)                                  Pay when due the Loan in accordance with
the terms of the Note and the other Loan Documents and duly perform and observe
all of the terms, covenants and conditions to be observed and performed by the
Grantor under the Note, this Deed to Secure Debt,  the Loan Agreement and the
other Loan Documents;

 

(d)                                 Pay when due any indebtedness which may be
secured by a permitted lien or charge on the Premises on a parity with, superior
to or inferior to this Deed to Secure Debt, and upon request exhibit
satisfactory evidence of the discharge of such lien to the Grantee (subject to
the Grantor’s right to contest liens as permitted by the terms of Section 26
hereof);

 

(e)                                  Complete within a reasonable time any
improvements at any time in the process of erection upon the Premises;

 

(f)                                    Comply with all requirements of law,
municipal ordinances or restrictions and covenants of record with respect to the
Premises and the use thereof;

 

(g)                                 Obtain and maintain in full force and
effect, and abide by and satisfy the material terms and conditions of, all
material permits, licenses, registrations and other authorizations with or
granted by any governmental authorities that may be required from time to time
with respect to the performance of the Grantor’s obligations under this Deed to
Secure Debt;

 

(h)                                 Make no material alterations in the Premises
or demolish any portion of the Premises without the Grantee’s prior written
consent, except as required by law or municipal ordinance;

 

(i)                                     Suffer or permit no change in the use or
general nature of the occupancy of the Premises, without the Grantee’s prior
written consent;

 

(j)                                     Pay when due all operating costs of the
Premises;

 

(k)                                  Not initiate or acquiesce in any zoning
reclassification with respect to the Premises, without the Grantee’s prior
written consent;

 

(l)                                     Provide and thereafter maintain adequate
parking areas within the Premises as may be required by law, ordinance or
regulation (whichever may be greater), together with any sidewalks, aisles,
streets, driveways and sidewalk cuts and sufficient paved areas for ingress,
egress and right of way to and from the adjacent public thoroughfares necessary
or desirable for the use thereof; and

 

(m)                               Comply with, and cause the Premises at all
times to be operated in compliance with, all applicable federal, state, local
and municipal environmental, health and safety laws, statutes, ordinances,
rules and regulations.

 

3.                                       Payment of Taxes and Assessments.  The
Grantor will pay when due and before any penalty attaches, all general and
special taxes, assessments, water charges, sewer charges, and other fees, taxes,
charges and assessments of every kind and nature whatsoever (all herein

 

6

--------------------------------------------------------------------------------


 

generally called “Taxes”), whether or not assessed against the Grantor, if
applicable to the Premises or any interest therein, or the Indebtedness, or any
obligation or agreement secured hereby, subject to the Grantor’s right to
contest the same, as provided by the terms hereof; and the Grantor will, upon
written request, furnish to the Grantee duplicate receipts therefor within 10
days after the Grantee’s request.

 

4.                                       Tax Deposits.  If requested by the
Grantee, the Grantor shall deposit with the Grantee, on the first day of each
month until the Indebtedness is fully paid, a sum equal to 1/12th of 105% of the
most recent ascertainable annual Taxes on the Premises.  If requested by the
Grantee, the Grantor shall also deposit with the Grantee an amount of money
which, together with the aggregate of the monthly deposits to be made pursuant
to the preceding sentence as of one month prior to the date on which the next
installment of annual Taxes for the current calendar year become due, shall be
sufficient to pay in full such installment of annual Taxes, as estimated by the
Grantee.  Such deposits are to be held without any allowance of interest and are
to be used for the payment of Taxes next due and payable when they become due.
So long as no Event of Default under this Deed to Secure Debt shall exist, the
Grantee shall, at its option, pay such Taxes when the same become due and
payable (upon submission of appropriate bills therefor from the Grantor) or
shall release sufficient funds to the Grantor for the payment thereof.  If the
funds so deposited are insufficient to pay any such Taxes for any year (or
installments thereof, as applicable) when the same shall become due and payable,
the Grantor shall, within 10 days after receipt of written demand therefor,
deposit additional funds as may be necessary to pay such Taxes in full.  If the
funds so deposited exceed the amount required to pay such Taxes for any year,
the excess shall be applied toward subsequent deposits.  Said deposits need not
be kept separate and apart from any other funds of the Grantee.  The Grantee, in
making any payment hereby authorized relating to Taxes, may do so according to
any bill, statement or estimate procured from the appropriate public office
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof.  The Grantee shall not exercise its right to require such
deposits so long as the Grantor has paid all Taxes when due.

 

5.                                       Grantee’s Interest In and Use of
Deposits.  Upon an Event of Default under this Deed to Secure Debt, the Grantee
may, at its option, apply any monies at the time on deposit pursuant to
Section 4 hereof to cure any Event of Default under this Deed to Secure Debt or
to pay any of the Indebtedness in such order and manner as the Grantee may
elect.  If such deposits are used to cure an Event of Default or pay any of the
Indebtedness, the Grantor shall immediately, upon demand by the Grantee, deposit
with the Grantee an amount equal to the amount so used from the deposits.  When
the Indebtedness has been fully paid, any remaining deposits shall be returned
to the Grantor.  Such deposits are hereby pledged as additional security for the
Indebtedness and shall not be subject to the direction or control of the
Grantor.  The Grantee shall not be liable for any failure to apply to the
payment of Taxes any amount so deposited unless the Grantor, prior to an Event
of Default under this Deed to Secure Debt, shall have requested the Grantee in
writing to make application of such funds to the payment of such amounts,
accompanied by the bills for such Taxes.  The Grantee shall not be liable for
any act or omission taken in good faith or pursuant to the instruction of any
party.

 

7

--------------------------------------------------------------------------------


 

6.                                       Insurance.

 

(a)                                  The Grantor shall at all times keep all
buildings, improvements, fixtures and articles of personal property now or
hereafter situated on the Premises insured against loss or damage by fire and
such other hazards as may reasonably be required by the Grantee, in accordance
with the terms, coverages and provisions described in the Loan Agreement, and
such other insurance as the Grantee may from time to time reasonably require. 
Unless the Grantor provides the Grantee evidence of the insurance coverages
required hereunder, the Grantee may purchase insurance at the Grantor’s expense
to cover the Grantee’s interest in the Premises.  The insurance may, but need
not, protect the Grantor’s interest.  The coverages that the Grantee purchases
may not pay any claim that the Grantor makes or any claim that is made against
the Grantor in connection with the Premises.  The Grantor may later cancel any
insurance purchased by the Grantee, but only after providing the Grantee with
evidence that the Grantor has obtained insurance as required by this Deed to
Secure Debt.  If the Grantee purchases insurance for the Premises, the Grantor
will be responsible for the costs of such insurance, including, without
limitation, interest and any other charges which the Grantee may impose in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance.  The costs of the insurance may be
added to the Indebtedness.  The cost of the insurance may be more than the cost
of insurance the Grantor may be able to obtain on its own.

 

(b)                                 The Grantor shall not take out separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained hereunder unless the Grantee is included thereon as
the loss payee or an additional insured as applicable, under a standard mortgage
clause acceptable to the Grantee and such separate insurance is otherwise
acceptable to the Grantee.

 

(c)                                  In the event of loss, the Grantor shall
give prompt notice thereof to the Grantee, and the Grantee shall have the sole
and absolute right to make proof of loss.  The Grantee shall have the right, at
its option and in its sole discretion, to apply any insurance proceeds arising
from such loss, after the payment of all of the Grantee’s expenses, either
(i) on account of the Indebtedness, irrespective of whether such principal
balance is then due and payable, whereupon the Grantee may declare the whole of
the balance of Indebtedness to be due and payable, or (ii) to the restoration or
repair of the property damaged as provided in paragraph (d) of this Section.  If
insurance proceeds are made available to the Grantor by the Grantee as
hereinafter provided, the Grantor shall repair, restore or rebuild the damaged
or destroyed portion of the Premises so that the condition and value of the
Premises are substantially the same as the condition and value of the Premises
prior to being damaged or destroyed.  Any insurance proceeds applied on account
of the unpaid principal balance of the Note shall be subject to the prepayment
provisions contained in the Loan Agreement and the Note.  In the event of
foreclosure of this Deed to Secure Debt, all right, title and interest of the
Grantor in and to any insurance policies then in force shall pass to the
purchaser at the foreclosure sale.

 

(d)                                 If insurance proceeds are made available by
the Grantee to the Grantor, the following provisions shall apply:

 

(i)                                     Before commencing to repair, restore or
rebuild following damage to, or destruction of, all or a portion of the
Improvements, whether by fire or other casualty, the

 

8

--------------------------------------------------------------------------------


 

Grantor shall obtain from the Grantee its approval of all site and building
plans and specifications pertaining to such repair, restoration or rebuilding.

 

(ii)                                  Prior to each payment or application of
any insurance proceeds to the repair or restoration of such Improvements (which
payment or application may be made, at the Grantee’s option, through an escrow,
the terms and conditions of which are satisfactory to the Grantee and the cost
of which is to be borne by the Grantor), the Grantee shall be satisfied as to
the following:

 

(A)                              No “Default” (as defined in Section 36 of this
Deed to Secure Debt) or Event of Default under this Deed to Secure Debt has
occurred and is continuing;

 

(B)                                Either such Improvements have been fully
restored, or the expenditure of money as may be received from such insurance
proceeds will be sufficient to repair, restore or rebuild the Premises, free and
clear of all liens, claims and encumbrances, except the lien and conveyance of
this Deed to Secure Debt and the Permitted Exceptions, or, if such insurance
proceeds shall be insufficient to repair, restore and rebuild the Premises, the
Grantor has deposited with the Grantee such amount of money which, together with
the insurance proceeds shall be sufficient to restore, repair and rebuild the
Premises; and

 

(C)                                Prior to each disbursement of any such
proceeds, the Grantee shall be furnished with a statement of the Grantee’s
architect (the cost of which shall be borne by the Grantor), certifying the
extent of the repair and restoration completed to the date thereof, and that
such repairs, restoration, and rebuilding have been performed to date in
conformity with the plans and specifications approved by the Grantee and with
all statutes, regulations or ordinances (including building and zoning
ordinances) affecting the Premises; and the Grantee shall be furnished with
appropriate evidence of payment for labor or materials furnished to the
Premises, and total or partial lien waivers substantiating such payments.

 

(iii)                               If the Grantor shall fail to restore, repair
or rebuild such Improvements within a time deemed satisfactory by the Grantee,
then the Grantee, at its option, may (A) commence and perform all necessary acts
to restore, repair or rebuild such Improvements for or on behalf of the Grantor,
or (B) declare an Event of Default under this Deed to Secure Debt.  If insurance
proceeds shall exceed the amount necessary to complete the repair, restoration
or rebuilding of such Improvements, such excess shall be applied on account of
the Indebtedness, irrespective of whether such Indebtedness is then due and
payable without payment of any premium or penalty.

 

7.                                       Condemnation.  If all or any part of
the Premises are damaged, taken or acquired, either temporarily or permanently,
in any condemnation proceeding, or by exercise of the right of eminent domain,
the amount of any award or other payment for such taking or damages made in
consideration thereof, to the extent of the full amount of the remaining unpaid
Indebtedness, is hereby assigned to the Grantee, who is empowered to collect and
receive the

 

9

--------------------------------------------------------------------------------


 

same and to give proper receipts therefor in the name of the Grantor and the
same shall be paid forthwith to the Grantee.  Such award or monies shall be
applied on account of the Indebtedness, irrespective of whether such
Indebtedness is then due and payable and, at any time from and after the taking
the Grantee may declare the whole of the balance of the Indebtedness to be due
and payable.  Notwithstanding the provisions of this Section to the contrary, if
any condemnation or taking of less than the entire Premises occurs, such award
or monies shall be applied, at the option of the Grantee and in its sole
discretion, either (i) on account of the Indebtedness as provided above, or
(ii) to any necessary restoration or repair of the remaining property, on the
terms contained in Section 6(d) hereof.

 

8.                                       Stamp Tax.  If, by the laws of the
United States of America, or of any state or political subdivision having
jurisdiction over the Grantor, any tax is due or becomes due in respect of the
execution and delivery of this Deed to Secure Debt, the Note or any of the other
Loan Documents, including, without limitation, the intangibles tax due on this
Deed to Secure Debt pursuant to State law, the Grantor shall pay such tax in the
manner required by any such law.  The Grantor further agrees to reimburse the
Grantee for any sums which the Grantee may expend by reason of the imposition of
any such tax.  Notwithstanding the foregoing, the Grantor shall not be required
to pay any income or franchise taxes of the Grantee.

 

9.                                       Lease and Rent Assignment.  The Grantor
acknowledges that, concurrently herewith, the Grantor has executed and delivered
to the Grantee, as additional security for the repayment of the Loan, an
Assignment of Rents and Leases (the “Assignment”) pursuant to which the Grantor
has assigned to the Grantee interests in the leases of the Premises and the
rents and income from the Premises.  All of the provisions of the Assignment are
hereby incorporated herein as if fully set forth at length in the text of this
Deed to Secure Debt.  The Grantor agrees to abide by all of the provisions of
the Assignment.

 

10.                                 Effect of Extensions of Time and Other
Changes.  If the payment of the Indebtedness or any part thereof is extended or
varied, if any part of any security for the payment of the Indebtedness is
released, if the rate of interest charged under the Note is changed or if the
time for payment thereof is extended or varied, all persons now or at any time
hereafter liable therefor, or interested in the Premises or having an interest
in the Grantor, shall be held to assent to such extension, variation, release or
change and their liability and the lien and conveyance and all of the provisions
hereof shall continue in full force, any right of recourse against all such
persons being expressly reserved by the Grantee, notwithstanding such extension,
variation, release or change.

 

11.                                 Effect of Changes in Laws Regarding
Taxation.  If any law is enacted after the date hereof requiring (a) the
deduction of any lien on the Premises from the value thereof for the purpose of
taxation or (b) the imposition upon the Grantee of the payment of the whole or
any part of the Taxes, charges or liens herein required to be paid by the
Grantor, or (c) a change in the method of taxation of mortgages, deeds of trust
or debts secured by mortgages or deeds of trust or the interest of the Grantee
in the Premises, or the manner of collection of taxes, so as to affect this Deed
to Secure Debt or the Indebtedness or the holders thereof, then the Grantor,
upon demand by the Grantee, shall pay such Taxes or charges, or reimburse the
Grantee therefor; provided, however, that the Grantor shall not be deemed to be
required to pay any income or franchise taxes of the Grantee.  Notwithstanding
the foregoing, if in the opinion of counsel for

 

10

--------------------------------------------------------------------------------


 

the Grantee it is or may be unlawful to require the Grantor to make such payment
or the making of such payment might result in the imposition of interest beyond
the maximum amount permitted by law, then the Grantee may declare all of the
Indebtedness to be immediately due and payable.

 

12.                                 Grantee’s Performance of Defaulted Acts and
Expenses Incurred by Grantee.  If an Event of Default under this Deed to Secure
Debt has occurred and is continuing, the Grantee may, but need not, make any
payment or perform any act herein required of the Grantor in any form and manner
deemed expedient by the Grantee, and may, but need not, make full or partial
payments of principal or interest on prior encumbrances, if any, and purchase,
discharge, compromise or settle any tax lien or other prior lien or title or
claim thereof, or redeem from any tax sale or forfeiture affecting the Premises
or consent to any tax or assessment or cure any default of the Grantor in any
lease of the Premises.  All monies paid for any of the purposes herein
authorized and all expenses paid or incurred in connection therewith, including
reasonable attorneys’ fees, and any other monies advanced by the Grantee in
regard to any tax referred to in Section 8 hereof or to protect the Premises or
the lien and conveyance hereof, shall be so much additional Indebtedness, and
shall become immediately due and payable by the Grantor to the Grantee, upon
demand, and with interest thereon accruing from the date of such demand until
paid at the “Default Rate” (as defined in the Note and the Loan Agreement).  In
addition to the foregoing, any costs, expenses and fees, including reasonable
attorneys’ fees actually incurred, incurred by the Grantee in connection with
(a) sustaining the lien and conveyance of this Deed to Secure Debt or its
priority, (b) protecting or enforcing any of the Grantee’s rights hereunder,
(c) recovering any Indebtedness, (d) any litigation or proceedings affecting the
Note, this Deed to Secure Debt, any of the other Loan Documents or the Premises,
including without limitation, bankruptcy and probate proceedings, or (e) 
preparing for the commencement, defense or participation in any threatened
litigation or proceedings affecting the Note, this Deed to Secure Debt, any of
the other Loan Documents or the Premises, shall be so much additional
Indebtedness, and shall become immediately due and payable by the Grantor to the
Grantee, upon demand, and with interest thereon accruing from the date of such
demand until paid at the Default Rate.  The interest accruing under this
Section shall be immediately due and payable by the Grantor to the Grantee, and
shall be additional Indebtedness evidenced by the Note and secured by this Deed
to Secure Debt.  The Grantee’s failure to act shall never be considered as a
waiver of any right accruing to the Grantee on account of any Event of Default
under this Deed to Secure Debt or any of the other Loan Documents.  Should any
amount paid out or advanced by the Grantee hereunder, or pursuant to any
agreement executed by the Grantor in connection with the Loan, be used directly
or indirectly to pay off, discharge or satisfy, in whole or in part, any lien or
encumbrance upon the Premises or any part thereof, then the Grantee shall be
subrogated to any and all rights, equal or superior titles, liens and equities,
owned or claimed by any owner or holder of said outstanding liens, charges and
indebtedness, regardless of whether said liens, charges and indebtedness are
acquired by assignment or have been released of record by the holder thereof
upon payment.

 

13.                                 Security Agreement.  The Grantor and the
Grantee agree that this Deed to Secure Debt shall constitute a Security
Agreement within the meaning of the Code with respect to (a) all sums at any
time on deposit for the benefit of the Grantor or held by the Grantee (whether
deposited by or on behalf of the Grantor or anyone else) pursuant to any of the
provisions of this Deed to Secure Debt or the other Loan Documents, and (b) any
personal property included in the

 

11

--------------------------------------------------------------------------------


 

granting clauses of this Deed to Secure Debt, which personal property may not be
deemed to be affixed to the Premises or may not constitute a “fixture” (within
the meaning of the Code and which property is hereinafter referred to as
“Personal Property”), and all replacements of, substitutions for, additions to,
and the proceeds thereof, and the supporting obligations (as defined in the
Code) (all of said Personal Property and the replacements, substitutions and
additions thereto and the proceeds thereof being sometimes hereinafter
collectively referred to as “Collateral”), and that a security interest in and
to the Collateral is hereby granted to the Grantee, and the Collateral and all
of the Grantor’s right, title and interest therein are hereby assigned to the
Grantee, all to secure payment of the Indebtedness.  All of the provisions
contained in this Deed to Secure Debt pertain and apply to the Collateral as
fully and to the same extent as to any other property comprising the Premises;
and the following provisions of this Section shall not limit the applicability
of any other provision of this Deed to Secure Debt but shall be in addition
thereto:

 

(a)                                  The Grantor (being the Debtor as that term
is used in the Code) is and will be the true and lawful owner of the Collateral
and has rights in and the power to transfer the Collateral, subject to no liens,
charges or encumbrances other than the lien and conveyance of this Deed to
Secure Debt, other liens and encumbrances benefiting the Grantee and no other
party, and liens and encumbrances, if any, expressly permitted by the other Loan
Documents.

 

(b)                                 The Collateral is to be used by the Grantor
solely for business purposes.

 

(c)                                  The Collateral will be kept at the Real
Estate and, except for Collateral no longer useful in connection with the
operation of the Real Estate, provided that prior to the sale or other
disposition thereof, such Collateral has been replaced by property of at least
equal value and utility and which is subject to the lien and conveyance of this
Deed to Secure Debt, will not be removed therefrom without the consent of the
Grantee (being the Secured Party as that term is used in the Code).  The
Collateral may be affixed to the Real Estate but will not be affixed to any
other real estate.

 

(d)                                 The only persons having any interest in the
Premises are the Grantor, the Grantee and holders of interests, if any,
expressly permitted hereby.

 

(e)                                  No Financing Statement (other than
Financing Statements showing the Grantee as the sole secured party, or with
respect to liens or encumbrances, if any, expressly permitted hereby) covering
any of the Collateral or any proceeds thereof is on file in any public office
except pursuant hereto; and the Grantor, at the Grantor’s own cost and expense,
upon demand, will furnish to the Grantee such further information and will
execute and deliver to the Grantee such financing statements and other documents
in form satisfactory to the Grantee and will do all such acts as the Grantee may
request at any time or from time to time or as may be necessary or appropriate
to establish and maintain a perfected security interest in the Collateral as
security for the Indebtedness, subject to no other liens or encumbrances, other
than liens or encumbrances benefiting the Grantee and no other party, and liens
and encumbrances (if any) expressly permitted hereby; and the Grantor will pay
the cost of filing or recording such financing statements or other documents,
and this instrument, in all public offices wherever filing or recording

 

12

--------------------------------------------------------------------------------


 

is deemed by the Grantee to be desirable.  The Grantor hereby irrevocably
authorizes the Grantee at any time, and from time to time, to file in any
jurisdiction any initial financing statements and amendments thereto, without
the signature of the Grantor, that (i) indicate the Collateral (A) is comprised
of all assets of the Grantor or words of similar effect, regardless of whether
any particular asset comprising a part of the Collateral falls within the scope
of Article 9 of the Uniform Commercial Code of the jurisdiction wherein such
financing statement or amendment is filed, or (B) as being of an equal or lesser
scope or within greater detail as the grant of the security interest set forth
herein, and (ii) contain any other information required by the Uniform
Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed regarding the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether the Grantor is an
organization, the type of organization and any organizational identification
number issued to the Grantor, and (B) in the case of a financing statement filed
as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of the real property to which the
Collateral relates.  The Grantor agrees to furnish any such information to the
Grantee promptly upon request.  The Grantor further ratifies and affirms its
authorization for any financing statements and/or amendments thereto, executed
and filed by the Grantee in any jurisdiction prior to the date of this Deed to
Secure Debt.  In addition, the Grantor shall make appropriate entries on its
books and records disclosing the Grantee’s security interests in the Collateral.

 

(f)                                    Upon and during the continuance of an
Event of Default under this Deed to Secure Debt, the Grantee shall have the
remedies of a secured party under the Code, including, without limitation, the
right to take immediate and exclusive possession of the Collateral, or any part
thereof, and for that purpose, so far as the Grantor can give authority
therefor, with or without judicial process, may enter (if this can be done
without breach of the peace) upon any place which the Collateral or any part
thereof may be situated and remove the same therefrom (provided that if the
Collateral is affixed to real estate, such removal shall be subject to the
conditions stated in the Code); and the Grantee shall be entitled to hold,
maintain, preserve and prepare the Collateral for sale, until disposed of, or
may propose to retain the Collateral subject to the Grantor’s right of
redemption in satisfaction of the Grantor’s obligations, as provided in the
Code.  The Grantee may render the Collateral unusable without removal and may
dispose of the Collateral on the Premises.  The Grantee may require the Grantor
to assemble the Collateral and make it available to the Grantee for its
possession at a place to be designated by the Grantee which is reasonably
convenient to both parties.  The Grantee will give the Grantor at least 10 days
notice of the time and place of any public sale of the Collateral or of the time
after which any private sale or any other intended disposition thereof is made.
The requirements of reasonable notice shall be met if such notice is mailed, by
certified United States mail or equivalent, postage prepaid, to the address of
the Grantor hereinafter set forth at least 10 days before the time of the sale
or disposition.  The Grantee may buy at any public sale.  The Grantee may buy at
private sale if the Collateral is of a type customarily sold in a recognized
market or is of a type which is the subject of widely distributed standard price
quotations.  Any such sale may be held in conjunction with any foreclosure sale
of the Premises.  If the Grantee so elects, the Premises and the Collateral may
be sold as one lot.  The net proceeds realized upon any

 

13

--------------------------------------------------------------------------------


 

such disposition, after deduction for the expenses of retaking, holding,
preparing for sale, selling and the reasonable attorneys’ fees and legal
expenses incurred by the Grantee, shall be applied against the Indebtedness in
such order or manner as the Grantee shall select.  The Grantee will account to
the Grantor for any surplus realized on such disposition.

 

(g)                                 The terms and provisions contained in this
Section, unless the context otherwise requires, shall have the meanings and be
construed as provided in the Code.

 

(h)                                 To the extent permitted by applicable law,
the security interest created hereby is specifically intended to cover all
Leases between the Grantor or its agents as lessor, and various tenants named
therein, as lessee, including all extended terms and all extensions and renewals
of the terms thereof, as well as any amendments to or replacement of said
Leases, together with all of the right, title and interest of the Grantor, as
lessor thereunder.

 

(i)                                     The Grantor represents and warrants
that:  (i) the Grantor is the record owner of the Premises; (ii) the Grantor’s
chief executive office is located in the State of Georgia; (iii) the Grantor’s
state of organization is the State of Georgia; (iv) the Grantor’s exact legal
name is as set forth on Page 1 of this Deed to Secure Debt; and (v) the
Grantor’s organizational identification number, if any, is as stated in the Loan
Agreement.

 

(j)                                     The Grantor hereby agrees that: 
(i) where Collateral is in possession of a third party, the Grantor will join
with the Grantee in notifying the third party of the Grantee’s interest and
obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of the Grantee; (ii) the Grantor will cooperate with
the Grantee in obtaining control with respect to Collateral consisting of: 
deposit accounts, investment property, letter of credit rights and electronic
chattel paper; and (iii) until the Indebtedness is paid in full, Grantor will
not change the state where it is located or change its name or form of
organization without giving the Grantee at least 30 days prior written notice in
each instance.

 

14.                                 Events of Default; Acceleration.  Each of
the following shall constitute an Event of Default under this Deed to Secure
Debt:

 

(a)                                  The Grantor fails to pay any amount payable
payable to the Grantee under this Deed to Secure Debt when any such payment is
due in accordance with the terms hereof.

 

(b)                                 The Grantor fails to perform or observe, or
to cause to be performed or observed, any other obligation, covenant, term,
agreement or provision required to be performed or observed by the Grantor under
this Deed to Secure Debt; provided, however, that —

 

(i)                                     If such failure can be cured solely by
the payment of money, such failure shall not constitute an Event of Default
unless it shall continue for a period of five days after written notice to the
Grantor;

 

14

--------------------------------------------------------------------------------


 

(ii)                                  If such failure cannot be cured solely by
the payment of money and does not pose an emergency or dangerous condition or a
material threat to the security for the Loan, such failure shall not constitute
an Event of Default unless it shall continue for a period of 30 days after
written notice to the Grantor; and

 

(iii)                               If a failure described in (ii) above is of
such a nature that it cannot reasonably be cured within such 30-day period, and
if such failure is susceptible of cure, it shall not constitute an Event of
Default if corrective action is instituted by the Grantor within such 30-day
period and is diligently pursued and such failure is cured within 90 days after
the occurrence of such failure.

 

(c)                                  The occurrence of an Event of Default under
the Loan Agreement, the Note or any of the other Loan Documents.

 

If an Event of Default occurs under this Deed to Secure Debt, the Grantee may,
at its option, declare the whole of the Indebtedness to be immediately due and
payable without further notice to the Grantor, with interest thereon accruing
from the date of such Event of Default until paid at the Default Rate.

 

15.                                 Foreclosure and Other Remedies; Expense of
Enforcement.

 

(a)                                  When all or any part of the Indebtedness
shall become due, whether by acceleration or otherwise, the Grantee shall have
the right to foreclose the lien hereof for such Indebtedness or part thereof
and/or exercise any right, power or remedy provided in this Deed to Secure Debt
or any of the other Loan Documents in accordance with the applicable laws of the
State of Georgia.  In the event of a foreclosure sale, the Grantee is hereby
authorized, without the consent of the Grantor, to assign any and all insurance
policies to the purchaser at such sale or to take such other steps as the
Grantee may deem advisable to cause the interest of such purchaser to be
protected by any of such insurance policies.

 

(b)                                 In any suit or other proceeding to foreclose
this Deed to Secure Debt or enforce any other remedy of the Grantee under this
Deed to Secure Debt or the Note, there shall be allowed and included as
additional indebtedness in the decree for sale or other judgment or decree all
expenditures and expenses which may be actually paid or incurred by or on behalf
of the Grantee for reasonable attorneys’ fees, appraisers’ fees, outlays for
documentary and expert evidence, stenographers’ charges, publication costs, and
costs (which may be estimated as to items to be expended after entry of the
decree) of procuring all such abstracts of title, title searches and
examinations, title insurance policies, and similar data and assurances with
respect to the title as the Grantee may deem reasonably necessary either to
prosecute such suit or to evidence to bidders at any sale which may be had
pursuant to such decree the true condition of the title to or the value of the
Premises.  All expenditures and expenses of the nature mentioned in this
Section and such other expenses and fees as may be incurred in the enforcement
of the Grantor’s obligations hereunder, the protection of said Premises and the
maintenance of the interest created by this Deed to Secure Debt, including the
actual and reasonable fees of any attorney employed by the Grantee in any
litigation or proceeding affecting this Deed to Secure Debt, the Note, or the
Premises, including probate and bankruptcy proceedings, or in preparations for
the commencement or defense of any proceeding or threatened suit or

 

15

--------------------------------------------------------------------------------


 

proceeding shall be immediately due and payable by the Grantor, with interest
thereon until paid at the Default Rate and shall be secured by this Deed to
Secure Debt.

 

(c)                                  The Grantee, at its option, may sell the
Premises, or any part thereof, at public sale or sales before the door of the
courthouse of the county in which the Premises, or any part thereof, are
situated, to the highest bidder for cash, in order to pay the obligations
secured by this Deed to Secure Debt and insurance premiums, liens, assessments,
taxes and charges, including utility charges, if any, with accrued interest
thereon, and all costs and expenses incurred by the Grantee in connection with
such sale and all other expenses of the sale and of all proceedings in
connection therewith, including reasonable attorneys’ fees, after advertising
the time, place and terms of sale once a week for four weeks immediately
preceding such sale (but without regard to the number of days) in a newspaper in
which sheriff’s sales are advertised in said county, ALL OTHER NOTICE BEING
HEREBY WAIVED BY THE GRANTOR.  The foregoing notwithstanding, the Grantee may
sell, or cause to be sold, any tangible or intangible personal property, or any
part thereof, and which constitutes a part of the security hereunder, in the
foregoing manner, or as may otherwise be provided by law.  The Grantee may bid
and purchase at any such sale and may satisfy the Grantee’s obligation to
purchase pursuant to the Grantee’s bid by canceling an equivalent portion of any
obligations secured hereby then outstanding.  At any such sale, the Grantee may
execute and deliver to the purchaser a conveyance of the Premises, or any part
thereof, in fee simple (but without covenants and warranties, express or
implied), and, to this end, the Grantor hereby constitutes and appoints the
Grantee the agent and attorney-in-fact of the Grantor to make such sale and
conveyance, and thereby to divest the Grantor of all right, title, and equity
that the Grantor may have in and to the Premises and to vest the same in the
purchaser or purchasers at such sale or sales, and all the acts and doings of
said agent and attorney-in-fact are hereby ratified and confirmed, and any
recitals in said conveyance or conveyances as to facts essential to a valid sale
shall be binding on the Grantor.  The Grantor agrees that any such conveyance
shall be effectual to bar all right, title and interest, equity of redemption,
including all statutory redemption, homestead, dower, courtesy and all other
rights of the Grantor, or its successors in interest, in and to the Premises. 
The aforesaid power of sale and agency hereby granted are coupled with an
interest and are irrevocable by death or otherwise, are granted as cumulative of
the other remedies provided by law for collection of the obligations secured
hereby, and shall not be exhausted by one exercise thereof but may be exercised
until full payment and performance of all obligations secured hereby.  In the
event of any such sale, the Grantor shall be deemed a tenant holding over and
shall forthwith deliver possession to the purchaser or purchasers at such sale
or be summarily dispossessed according to provisions of  law applicable to
tenants holding over.

 

(d)                                 To the extent permitted under and in
accordance with the applicable laws of the State of Georgia, the following
provisions shall, as the Grantee may determine in its sole discretion, apply to
any sales under this Deed to Secure Debt, whether by judicial proceeding,
judgment, decree, power of sale, foreclosure or otherwise:  (i) the Grantee may
conduct multiple sales of any part of the property to be sold in separate tracts
or in its entirety and the Grantor waives any right to require otherwise;
(ii) any sale may be postponed or adjourned by public announcement at the time
and place appointed for such sale or for such postponed or adjourned sale
without further notice; and (iii) the Grantee may acquire the property being
sold and, in lieu of paying cash, may pay by crediting against the obligations
secured by this Deed to Secure Debt

 

16

--------------------------------------------------------------------------------


 

the amount of its bid, after deducting therefrom any sums which the Grantee is
authorized to deduct under the provisions of this Deed to Secure Debt or any of
the other Loan Documents.

 

(e)                                  BY EXECUTION OF THIS DEED TO SECURE DEBT,
THE GRANTOR EXPRESSLY:  (A) ACKNOWLEDGES THE RIGHT OF THE GRANTEE TO ACCELERATE
THE INDEBTEDNESS EVIDENCED BY THE NOTE AND LOAN AGREEMENT AND THE POWER OF
ATTORNEY GIVEN HEREIN TO THE GRANTEE TO SELL THE PREMISES BY NONJUDICIAL
FORECLOSURE UPON AN EVENT OF DEFAULT WITHOUT ANY JUDICIAL HEARING AND WITHOUT
ANY NOTICE EXCEPT AS SPECIFICALLY REQUIRED HEREIN OR IN THE LOAN AGREEMENT; 
(B) TO THE EXTENT ALLOWED BY APPLICABLE LAW, WAIVES ANY AND ALL RIGHTS WHICH THE
GRANTOR MAY HAVE UNDER THE CONSTITUTION OF THE UNITED STATES, THE VARIOUS
PROVISIONS OF THE CONSTITUTIONS OF THE STATE OR OF THE SEVERAL STATES, OR BY
REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO JUDICIAL HEARING PRIOR TO
THE EXERCISE BY THE GRANTEE OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO THE
GRANTEE;  (C) ACKNOWLEDGES THAT THE GRANTOR HAS READ THIS DEED TO SECURE DEBT
AND ITS PROVISIONS HAVE BEEN EXPLAINED FULLY TO THE GRANTOR AND THE GRANTOR HAS
CONSULTED WITH LEGAL COUNSEL OF THE GRANTOR’S CHOICE PRIOR TO EXECUTING THIS
DEED TO SECURE DEBT; AND (D) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID
RIGHTS OF THE GRANTOR HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY
THE GRANTOR AS PART OF A BARGAINED FOR LOAN TRANSACTION.

 

 

 

 

(Grantor’s Initials)

 

16.                                 Application of Proceeds of Sale and Other
Remedies.  The proceeds of the exercise of any remedy hereunder shall be
distributed and applied in accordance with applicable State law and, unless
otherwise specified therein, in such order as the Grantee may determine in its
sole and absolute discretion, subject to any express provisions of the Loan
Agreement.

 

17.                                 Appointment of Receiver.   At any time after
the occurrence and during the continuance of an Event of Default under this Deed
to Secure Debt, the Grantee shall have the right to have a receiver appointed
for the Premises or any portion thereof.  To the extent not prohibited by
Georgia law, such appointment may be made, without notice, without regard to the
solvency or insolvency of the Grantor at the time of application for such
receiver and without regard to the then value of the Premises, and the Grantee
or any holder of the Note may be appointed as such receiver.  To the extent not
prohibited by Georgia law, such receiver shall have power (i) to collect the
rents, issues and profits of the Premises pending the sale of the Premises, as
well as during any further times when the Grantors, except for the intervention
of such receiver, would be entitled to collect such rents, issues and profits;
(ii) to extend or modify any then existing leases and to make new leases, which
extension, modifications and new leases may provide for terms to expire, or for
options to lessees to extend or renew terms to expire, beyond the maturity date
of the indebtedness secured by this Deed to Secure Debt and beyond the date of
the issuance of a deed or deeds to a purchaser or purchasers at a sale of the
Premises, it being understood and agreed that any such leases, and the options
or other such provisions to be

 

17

--------------------------------------------------------------------------------


 

contained therein, shall be binding upon the Grantors and all persons whose
interests in the Premises are subject to this Deed to Secure Debt and upon the
purchaser or purchasers at any such sale, notwithstanding discharge of the
indebtedness secured by this Deed to Secure Debt or issuance of any deed to any
purchaser; and (iii) all other powers which may be necessary or are usual in
such cases for the protection, possession, control, management and operation of
the Premises during the whole of said period.  The court from time to time may
authorize the receiver to apply the net income in his hands in payment in whole
or in part of the indebtedness secured by this Deed to Secure Debt, or any tax,
special assessment or other lien which may be or become superior to the lien and
conveyance hereof.

 

18.                                 Grantee’s Right of Possession in Case of
Default.  At any time after an Event of Default under this Deed to Secure Debt
has occurred and is continuing, the Grantor shall, upon demand of the Grantee,
surrender to the Grantee possession of the Premises.  The Grantee, in its
discretion, may, with process of law, enter upon and take and maintain
possession of all or any part of the Premises, together with all documents,
books, records, papers and accounts relating thereto, and may exclude the
Grantor and its employees, agents or servants therefrom, and the Grantee may
then hold, operate, manage and control the Premises, either personally or by its
agents.  The Grantee shall have full power to use such measures, legal or
equitable, as in its discretion may be deemed proper or necessary to enforce the
payment or security of the avails, rents, issues, and profits of the Premises,
including actions for the recovery of rent, actions in forcible detainer and
actions in distress for rent.  Without limiting the generality of the foregoing,
the Grantee shall have full power to:

 

(a)                                  Cancel or terminate any lease or sublease
for any cause or on any ground which would entitle the Grantor to cancel the
same;

 

(b)                                 Elect to disaffirm any lease or sublease
which is then subordinate to this Deed to Secure Debt;

 

(c)                                  Extend or modify any then existing leases
and to enter into new leases, which extensions, modifications and leases may
provide for terms to expire, or for options to lessees to extend or renew terms
to expire, beyond the Maturity Date and beyond the date of the issuance of a
deed or deeds to a purchaser or purchasers at a foreclosure sale, it being
understood and agreed that any such leases, and the options or other such
provisions to be contained therein, shall be binding upon the Grantor and all
persons whose interests in the Premises are subject to this Deed to Secure Debt
and upon the purchaser or purchasers at any foreclosure sale, notwithstanding
any redemption from sale, discharge of the Indebtedness, satisfaction of any
foreclosure judgment, or issuance of any certificate of sale or deed to any
purchaser;

 

(d)                                 Make any repairs, renewals, replacements,
alterations, additions, betterments and improvements to the Premises as the
Grantee deems are necessary;

 

(e)                                  Insure and reinsure the Premises and all
risks incidental to the Grantee’s possession, operation and management thereof;
and

 

(f)                                    Receive all of such avails, rents, issues
and profits.

 

18

--------------------------------------------------------------------------------


 

19.                                 Application of Income Received by Grantee. 
The Grantee, in the exercise of the rights and powers hereinabove conferred upon
it, shall have full power to use and apply the avails, rents, issues and profits
of the Premises to the payment of or on account of the following, in such order
as the Grantee may determine:

 

(a)                                  To the payment of the operating expenses of
the Premises, including cost of management and leasing thereof (which shall
include compensation to the Grantee and its agent or agents, if management be
delegated to an agent or agents, and shall also include lease commissions and
other compensation and expenses of seeking and procuring tenants and entering
into leases), established claims for damages, if any, and premiums on insurance
hereinabove authorized;

 

(b)                                 To the payment of taxes and special
assessments now due or which may hereafter become due on the Premises; and

 

(c)                                  To the payment of any Indebtedness,
including any deficiency which may result from any foreclosure sale.

 

20.                                 Compliance with Georgia Deed to Secure Debt
Foreclosure Law.

 

(a)                                  If any provision in this Deed to Secure
Debt shall not comply with any statutory law of the State pertaining to
foreclosures, such laws shall take precedence over the provisions of this Deed
to Secure Debt, but shall not invalidate or render unenforceable any other
provision of this Deed to Secure Debt that can be construed in a manner
consistent with such laws.

 

(b)                                 If any provision of this Deed to Secure Debt
shall grant to the Grantee (including the Grantee acting as a
mortgagee-in-possession) or a receiver appointed pursuant to the provisions of
this Deed to Secure Debt any powers, rights or remedies prior to, upon or
following the occurrence of an Event of Default under this Deed to Secure Debt
which are more limited than the powers, rights or remedies that would otherwise
be vested in the Grantee or in such receiver under the applicable laws of the
State in the absence of said provision, the Grantee and such receiver shall be
vested with the powers, rights and remedies granted by the applicable laws of
the State to the full extent permitted by law.

 

(c)                                  Without limiting the generality of the
foregoing, all expenses incurred by the Grantee, whether incurred before or
after any decree or judgment of foreclosure, and whether or not enumerated in
this Deed to Secure Debt, shall be added to the Indebtedness by the judgment of
foreclosure.

 

21.                                 Rights Cumulative.  Each right, power and
remedy herein conferred upon the  Grantee is cumulative and in addition to every
other right, power or remedy, express or implied, given now or hereafter
existing under any of the Loan Documents or at law or in equity, and each and
every right, power and remedy herein set forth or otherwise so existing may be
exercised from time to time as often and in such order as may be deemed
expedient by the  Grantee, and the exercise or the beginning of the exercise of
one right, power or remedy shall not be a waiver of the right to exercise at the
same time or thereafter any other right, power or remedy, and no delay or
omission of the Grantee in the exercise of any right, power or remedy accruing
hereunder or arising otherwise shall impair any such right, power or remedy, or
be

 

19

--------------------------------------------------------------------------------


 

construed to be a waiver of any Event of Default under this Deed to Secure Debt
or acquiescence therein.

 

22.                                 Grantee’s Right of Inspection.  The Grantee
and its representatives shall have the right to inspect the Premises and the
books and records with respect thereto at all reasonable times upon not less
than 24 hours’ prior notice to the Grantor, and access thereto, subject to the
rights of tenants in possession, shall be permitted for that purpose.

 

23.                                 Release Upon Payment and Discharge of
Borrower’s Obligations.  The Grantee shall release this Deed to Secure Debt and
the lien and conveyance hereof by proper instrument upon payment and discharge
of all Indebtedness, including payment of all reasonable expenses incurred by
the Grantee in connection with the execution of such release.

 

24.                                 Notices.  All notices and other
communications provided for in this Deed to Secure Debt shall be in writing. 
The notice addresses of the parties for purposes of this Deed to Secure Debt are
as follows:

 

Grantor:

 

Glenvue H&R Property Holdings, LLC

Two Buckhead Plaza

3050 Peachtree Road NW

Suite 355

Atlanta, Georgia 30305

Attention: Boyd P. Gentry

 

 

 

With a copy to:

 

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway, Suite 1800

Atlanta, Georgia 30339

Attention: Gregory P. Youra

 

 

 

Grantee:

 

The PrivateBank and Trust Company

120 S. LaSalle Street

Chicago, Illinois 60603

Attention: Amy K. Hallberg

 

 

 

With a copy to:

 

Seyfarth Shaw LLP

131 South Dearborn Street

Suite 2400

Chicago, Illinois 60603

Attention: Alvin L. Kruse

 

or such other address as a party may designate by notice duly given in
accordance with this Section to the other parties.  A Notice to a party shall be
effective when delivered to such party’s Notice Address by any means, including,
without limitation, personal delivery by the party giving the Notice, delivery
by United States regular, certified or registered mail, or delivery by a
commercial courier or delivery service.  If the Notice Address of a party
includes a facsimile number or electronic mail address, Notice given by
facsimile or electronic mail shall be effective when delivered at such facsimile
number or email address.  If delivery of a Notice is refused, it

 

20

--------------------------------------------------------------------------------


 

shall be deemed to have been delivered at the time of such refusal of delivery. 
The party giving a Notice shall have the burden of establishing the fact and
date of delivery or refusal of delivery of a Notice.

 

25.                                 Waiver of Rights.  The Grantor hereby
covenants and agrees that it will not at any time insist upon or plead, or in
any manner claim or take any advantage of, any stay, exemption or extension law
or any so-called “Moratorium Law” now or at any time hereafter in force
providing for the valuation or appraisement of the Premises, or any part
thereof, prior to any sale or sales thereof to be made pursuant to any
provisions herein contained, or to any decree, judgment or order of any court of
competent jurisdiction; or, after such sale or sales, claim or exercise any
rights under any statute now or hereafter in force to redeem the property so
sold, or any part thereof, or relating to the marshalling thereof, upon
foreclosure sale or other enforcement hereof; and without limiting the
foregoing:

 

(a)                                  The Grantor hereby expressly waives any and
all rights of reinstatement and redemption, if any, from any sale under this
Deed to Secure Debt, or under any order, judgment or decree of judicial
foreclosure of this Deed to Secure Debt, or from any sale under this Deed to
Secure Debt in a judicial foreclosure, on its own behalf and on behalf of each
and every person, it being the intent hereof that any and all such rights of
reinstatement and redemption of the Grantor and of all other persons are and
shall be deemed to be hereby waived to the full extent permitted by State law;
and

 

(b)                                 The Grantor will not invoke or utilize any
such law or laws or otherwise hinder, delay or impede the execution of any
right, power or remedy herein or otherwise granted or delegated to the Grantee
but will suffer and permit the execution of every such right, power and remedy
as though no such law or laws had been made or enacted.

 

26.                                 Contests.  Notwithstanding anything to the
contrary herein contained, the Grantor shall have the right to contest by
appropriate legal proceedings diligently prosecuted any Taxes imposed or
assessed upon the Premises or which may be or become a lien thereon and any
mechanics’, materialmen’s or other liens or claims for lien upon the Premises
(each, a “Contested Lien”), and no Contested Lien shall constitute an Event of
Default under this Deed to Secure Debt, if, but only if:

 

(a)                                  The Grantor shall forthwith give notice of
any Contested Lien to the Grantee at the time the same shall be asserted;

 

(b)                                 The Grantor shall either pay under protest
or deposit with the Grantee the full amount (the “Lien Amount”) of such
Contested Lien, together with such amount as the Grantee may reasonably estimate
as interest or penalties which might arise during the period of contest;
provided that in lieu of such payment the Grantor may furnish to the Grantee a
bond or title indemnity in such amount and form, and issued by a bond or title
insuring company, as may be satisfactory to the Grantee;

 

(c)                                  The Grantor shall diligently prosecute the
contest of any Contested Lien by appropriate legal proceedings having the effect
of staying the foreclosure or forfeiture of the Premises, and shall permit the
Grantee to be represented in any such contest and

 

21

--------------------------------------------------------------------------------


 

shall pay all expenses incurred, in so doing, including fees and expenses of the
Grantee’s counsel (all of which shall constitute so much additional Indebtedness
bearing interest at the Default Rate until paid, and payable upon demand);

 

(d)                                 The Grantor shall pay each such Contested
Lien and all Lien Amounts together with interest and penalties thereon (i) if
and to the extent that any such Contested Lien shall be determined adverse to
the Grantor, or (ii) forthwith upon demand by the Grantee if, in the opinion of
the Grantee, and notwithstanding any such contest, the Premises shall be in
jeopardy or in danger of being forfeited or foreclosed; provided that if the
Grantor shall fail so to do, the Grantee may, but shall not be required to, pay
all such Contested Liens and Lien Amounts and interest and penalties thereon and
such other sums as may be necessary in the judgment of the Grantee to obtain the
release and discharge of such liens; and any amount expended by the Grantee in
so doing shall be so much additional Indebtedness bearing interest at the
Default Rate until paid, and payable upon demand; and provided further that the
Grantee may in such case use and apply monies deposited as provided in paragraph
(b) of this Section and may demand payment upon any bond or title indemnity
furnished as aforesaid.

 

27.                                 Expenses Relating to Note and Deed to Secure
Debt.

 

(a)                                  The Grantor will pay all expenses, charges,
costs and fees relating to the Loan or necessitated by the terms of the Note,
this Deed to Secure Debt or any of the other Loan Documents, including without
limitation, the Grantee’s reasonable attorneys’ fees in connection with the
negotiation, documentation, administration, servicing and enforcement of the
Note, this Deed to Secure Debt and the other Loan Documents, all filing,
registration and recording fees, all other expenses incident to the execution
and acknowledgment of this Deed to Secure Debt and all federal, state, county
and municipal taxes, and other taxes (provided the Grantor shall not be required
to pay any income or franchise taxes of the Grantee), duties, imposts,
assessments and charges arising out of or in connection with the execution and
delivery of the Note and this Deed to Secure Debt.  The Grantor recognizes that,
during the term of this Deed to Secure Debt, the Grantee:

 

(i)                                     May be involved in court or
administrative proceedings, including, without restricting the foregoing,
foreclosure, probate, bankruptcy, creditors’ arrangements, insolvency, housing
authority and pollution control proceedings of any kind, to which the Grantee
shall be a party by reason of the Loan Documents or in which the Loan Documents
or the Premises are involved directly or indirectly;

 

(ii)                                  May make preparations following the
occurrence of an Event of Default under this Deed to Secure Debt for the
commencement of any suit for the foreclosure hereof, which may or may not be
actually commenced;

 

(iii)                               May make preparations following the
occurrence of an Event of Default under this Deed to Secure Debt for, and do
work in connection with, the Grantee’s taking possession of and managing the
Premises, which event may or may not actually occur;

 

22

--------------------------------------------------------------------------------


 

(iv)                              May make preparations for and commence other
private or public actions to remedy an Event of Default under this Deed to
Secure Debt, which other actions may or may not be actually commenced;

 

(v)                                 May enter into negotiations with the Grantor
or any of its agents, employees or attorneys in connection with the existence or
curing of any Event of Default under this Deed to Secure Debt, the sale of the
Premises, the assumption of liability for any of the Indebtedness or the
transfer of the Premises in lieu of foreclosure; or

 

(vi)                              May enter into negotiations with the Grantor
or any of its agents, employees or attorneys pertaining to the Grantee’s
approval of actions taken or proposed to be taken by the Grantor which approval
is required by the terms of this Deed to Secure Debt.

 

(b)                                 All expenses, charges, costs and fees
described in this Section shall be so much additional Indebtedness, shall bear
interest from the date so incurred until paid at the Default Rate and shall be
paid, together with said interest, by the Grantor forthwith upon demand.

 

28.                                 Statement of Indebtedness.  The Grantor,
within seven days after being so requested by the Grantee, shall furnish a duly
acknowledged written statement setting forth the amount of the debt secured by
this Deed to Secure Debt, the date to which interest has been paid and stating
either that no offsets or defenses exist against such debt or, if such offsets
or defenses are alleged to exist, the nature thereof.

 

29.                                 Further Instruments.  Upon request of the
Grantee, the Grantor shall execute, acknowledge and deliver all such additional
instruments and further assurances of title and shall do or cause to be done all
such further acts and things as may reasonably be necessary fully to effectuate
the intent of this Deed to Secure Debt and of the other Loan Documents.

 

30.                                 Additional Indebtedness Secured.  All
persons and entities with any interest in the Premises or about to acquire any
such interest should be aware that this Deed to Secure Debt secures more than
the stated principal amount of the Note and interest thereon; this Deed to
Secure Debt secures any and all other amounts which may become due under the
Note, any of the other Loan Documents or any other document or instrument
evidencing, securing or otherwise affecting the Indebtedness, including, without
limitation, any and all amounts expended by the Grantee to operate, manage or
maintain the Premises or to otherwise protect the Premises or the lien and
conveyance of this Deed to Secure Debt.

 

31.                                 Indemnity.  The Grantor hereby covenants and
agrees that no liability shall be asserted or enforced against the Grantee in
the exercise of the rights and powers granted to the Grantee in this Deed to
Secure Debt, and the Grantor hereby expressly waives and releases any such
liability, except to the extent resulting from the gross negligence or willful
misconduct of the Grantee.  The Grantor shall indemnify and save the Grantee
harmless from and against any and all liabilities, obligations, losses, damages,
claims, costs and expenses, including reasonable attorneys’ fees and court costs
(collectively, “Claims”), of whatever kind or nature which may be imposed on,
incurred  by or asserted against the Grantee at any time by any third party
which relate to or arise from:  (a) any suit or proceeding (including probate
and bankruptcy

 

23

--------------------------------------------------------------------------------


 

proceedings), or the threat thereof, in or to which the Grantee may or does
become a party, either as a plaintiff or as a defendant, by reason of this Deed
to Secure Debt or for the purpose of protecting the lien and conveyance of this
Deed to Secure Debt; (b) the offer for sale or sale of all or any portion of the
Premises; and (c) the ownership, leasing, use, operation or maintenance of the
Premises, if such Claims relate to or arise from actions taken prior to the
surrender of possession of the Premises to the Grantee in accordance with the
terms of this Deed to Secure Debt; provided, however, that the Grantor shall not
be obligated to indemnify or hold the Grantee harmless from and against any
Claims directly arising from the gross negligence or willful misconduct of the
Grantee.  All costs provided for herein and paid for by the Grantee shall be so
much additional Indebtedness and shall become immediately due and payable upon
demand by the Grantee and with interest thereon from the date incurred by the
Grantee until paid at the Default Rate.

 

32.                                 Subordination of Property Manager’s Lien. 
Any property management agreement for the Premises entered into hereafter with a
property manager shall contain a provision whereby the property manager agrees
that any and all mechanics’ lien rights that the property manager or anyone
claiming by, through or under the property manager may have in the Premises
shall be subject and subordinate to the lien and conveyance of this Deed to
Secure Debt and shall provide that the Grantee may terminate such agreement,
without penalty or cost, at any time after the occurrence of an Event of Default
under this Deed to Secure Debt.  Such property management agreement or a short
form thereof, at the Grantee’s request, shall be recorded in the appropriate
public records of the county where the Premises are located.  In addition, if
the property management agreement in existence as of the date hereof does not
contain a subordination provision, the Grantor shall cause the property manager
under such agreement to enter into a subordination of the management agreement
with the Grantee, in recordable form, whereby such property manager subordinates
present and future lien rights and those of any party claiming by, through or
under such property manager to this Deed to Secure Debt.

 

33.                                 Compliance with Environmental Laws. 
Concurrently herewith the Grantor and the Guarantors have executed and delivered
to the Grantee that certain Environmental Indemnity Agreement dated as of the
date hereof (the “Indemnity”) pursuant to which the Grantor and the Guarantors
have indemnified the Grantee for environmental matters concerning the Premises,
as more particularly described therein.  The provisions of the Indemnity are
hereby incorporated herein and this Deed to Secure Debt shall secure the
obligations of the Grantor thereunder.

 

34.                                 Miscellaneous.

 

(a)                                  Incorporation of Section 12.2 of Loan
Agreement.  The provisions of Section 12.2 of the Loan Agreement are hereby
incorporated into and made a part of this Deed to Secure Debt.

 

(b)                                 Usury and Truth in Lending.  The Loan does
not violate the laws of the State relating to the rate of interest which may be
charged upon loans of money.  The Loan is an exempted transaction under the
Truth In Lending Act, 15 U.S.C., §1601, et seq.

 

(c)                                  Successors and Assigns.  This Deed to
Secure Debt and all provisions hereof shall be binding upon and enforceable
against the Grantor and its assigns and other successors.

 

24

--------------------------------------------------------------------------------


 

This Deed to Secure Debt and all provisions hereof shall inure to the benefit of
the Grantee, their respective successors and assigns and any holder or holders,
from time to time, of the Note.

 

(d)                                 Invalidity of Provisions; Governing Law.  In
the event that any provision of this Deed to Secure Debt is deemed to be invalid
by reason of the operation of law, or by reason of the interpretation placed
thereon by any administrative agency or any court, the Grantor and the Grantee
shall negotiate an equitable adjustment in the provisions of the same in order
to effect, to the maximum extent permitted by law, the purpose of this Deed to
Secure Debt and the validity and enforceability of the remaining provisions, or
portions or applications thereof, shall not be affected thereby and shall remain
in full force and effect.  This Deed to Secure Debt is to be construed in
accordance with and governed by the laws of the State of Georgia.

 

(e)                                  Municipal Requirements.  The Grantor shall
not by act or omission permit any building or other improvement on premises not
subject to the lien and conveyance of this Deed to Secure Debt to rely on the
Premises or any part thereof or any interest therein to fulfill any municipal or
governmental requirement, and the Grantor hereby assigns to the Grantee any and
all rights to give consent for all or any portion of the Premises or any
interest therein to be so used.  Similarly, no building or other improvement on
the Premises shall rely on any premises not subject to this Deed to Secure Debt
or any interest therein to fulfill any governmental or municipal requirement. 
Any act or omission by the Grantor which would result in a violation of any of
the provisions of this paragraph shall be void.

 

(f)                                    Rights of Tenants.  The Grantee shall
have the right and option to cause any sale under this Deed to Secure Debt to be
subject to the rights of any tenant or tenants of the Premises having an
interest in the Premises prior to that of the Grantee.  The failure of any sale
to foreclose the rights of any such tenant shall not be asserted by the Grantor
as a defense in any civil action instituted to collect the Indebtedness, or any
part thereof or any deficiency remaining unpaid after foreclosure and sale of
the Premises, any statute or rule of law at any time existing to the contrary
notwithstanding.

 

(g)                                 Option of Grantee to Subordinate.  At the
option of the Grantee, this Deed to Secure Debt shall become subject and
subordinate, in whole or in part (but not with respect to priority of
entitlement to insurance proceeds or any condemnation or eminent domain award)
to any and all leases of all or any part of the Premises upon the execution by
the Grantee of a unilateral declaration to that effect and the recording thereof
in the appropriate public records in and for the county wherein the Premises are
situated.

 

(h)                                 Mortgagee-in-Possession.  Nothing herein
contained shall be construed as constituting the Grantee a
mortgagee-in-possession in the absence of the actual taking of possession of the
Premises by the Grantee pursuant to this Deed to Secure Debt.

 

(i)                                     Relationship of Grantee and Grantor. 
The Grantee shall in no event be construed for any purpose to be a partner,
joint venturer, agent or associate of the Grantor or of any lessee, operator,
concessionaire or licensee of the Grantor in the conduct of their respective
businesses, and, without limiting the foregoing, the Grantee shall not be deemed
to be such partner, joint venturer, agent or associate on account of the Grantee
becoming a mortgagee-in-possession or exercising any rights pursuant to this
Deed to Secure Debt, any of the other Loan

 

25

--------------------------------------------------------------------------------


 

Documents, or otherwise.  The relationship of the Grantor and the Grantee
hereunder is solely that of debtor/creditor.

 

(j)                                     Time of the Essence.  Time is of the
essence of the payment by the Grantor of all amounts due and owing to the
Grantee under the Note and the other Loan Documents and the performance and
observance by the Grantor of all terms, conditions, obligations and agreements
contained in this Deed to Secure Debt, the Loan Agreement and the other Loan
Documents.

 

(k)                                  No Merger.  The parties hereto intend that
this Deed to Secure Debt and the interest hereunder shall not merge in the fee
simple title to the Premises, and if the Grantee acquires any additional or
other interest in or to the Premises or the ownership thereof, then, unless a
contrary intent is manifested by the Grantee as evidenced by an express
statement to that effect in an appropriate document duly recorded, this Deed to
Secure Debt and the interest hereunder shall not merge in the fee simple title
and this Deed to Secure Debt may be foreclosed as if owned by a stranger to the
fee simple title.

 

(l)                                     Complete Agreement; No Reliance;
Modifications.  This Deed to Secure Debt, the Note and the other Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter hereof.  The Grantor acknowledges that it is executing this Deed
to Secure Debt without relying on any statements, representations or warranties,
either oral or written, that are not expressly set forth herein or in the other
Loan Documents.  This Deed to Secure Debt and the Loan Documents may not be
modified, altered or amended except by an agreement in writing signed by both
the Grantor and the Grantee.

 

(m)                               Captions.  The captions and headings of
various Sections and paragraphs of this Deed to Secure Debt and exhibits
pertaining hereto are for convenience only and are not to be considered as
defining or limiting in any way the scope or intent of the provisions hereof.

 

(n)                                 Gender and Number.  Any word herein which is
expressed in the masculine or neuter gender shall be deemed to include the
masculine, feminine and neuter genders.  Any word herein which is expressed in
the singular or plural number shall be deemed, whenever appropriate in the
context, to include the singular and the plural.

 

(o)                                 Counterparts; Electronic Signatures.  This
Deed to Secure Debt may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same document.  Receipt of an executed signature
page to this Deed to Secure Debt by facsimile or other electronic transmission
shall constitute effective delivery thereof.  An electronic record of this
executed Deed to Secure Debt maintained by the Grantee shall be deemed to be an
original.

 

(p)                                 Construction.  Each party to this Deed to
Secure Debt and legal counsel to each party have participated in the drafting of
this Deed to Secure Debt, and accordingly the general rule of construction to
the effect that any ambiguities in a contract are resolved against the party
drafting the contract shall not be employed in the construction and
interpretation of this Deed to Secure Debt.

 

26

--------------------------------------------------------------------------------


 

35.                                 Litigations Provisions.

 

(a)                                  Consent to Jurisdiction.  THE GRANTOR
CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
IN CHICAGO, ILLINOIS, AND OF ANY STATE OR FEDERAL COURT LOCATED OR HAVING
JURISDICTION IN THE COUNTY IN WHICH THE PREMISES ARE LOCATED, IN WHICH ANY LEGAL
PROCEEDING MAY BE COMMENCED OR PENDING RELATING IN ANY MANNER TO THIS DEED TO
SECURE DEBT, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS.

 

(b)                                 Consent to Venue.  THE GRANTOR AGREES THAT
ANY LEGAL PROCEEDING RELATING TO THIS DEED TO SECURE DEBT, THE LOAN OR ANY OF
THE OTHER LOAN DOCUMENTS MAY BE BROUGHT AGAINST THE GRANTOR IN ANY STATE OR
FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, OR ANY STATE OR FEDERAL COURT
LOCATED OR HAVING JURISDICTION IN THE COUNTY IN WHICH THE PREMISES ARE LOCATED. 
THE GRANTOR WAIVES ANY OBJECTION TO VENUE IN ANY SUCH COURT AND WAIVES ANY RIGHT
IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE FROM ANY SUCH COURT.

 

(c)                                  No Proceedings in Other Jurisdictions.  THE
GRANTOR AGREES THAT IT WILL NOT COMMENCE ANY LEGAL PROCEEDING AGAINST THE
GRANTEE RELATING IN ANY MANNER TO THIS DEED TO SECURE DEBT, THE LOAN OR ANY OF
THE OTHER LOAN DOCUMENTS IN ANY COURT OTHER THAN A STATE OR FEDERAL COURT
LOCATED IN CHICAGO, ILLINOIS, OR IF A LEGAL PROCEEDING IS COMMENCED BY THE
GRANTEE AGAINST THE GRANTOR IN A COURT IN ANOTHER LOCATION, BY WAY OF A
COUNTERCLAIM IN SUCH LEGAL PROCEEDING.

 

(d)                                 Waiver of Jury Trial.  THE GRANTOR HEREBY
WAIVES TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING TO THIS DEED TO SECURE
DEBT, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS.

 

36.                                 Definitions of Certain Terms.  The following
terms shall have the following meanings in this Deed to Secure Debt:

 

Code:  The Uniform Commercial Code of the State of Georgia as from time to time
in effect; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, the security interest in any collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of Georgia, the term “Code” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions of this Deed to Secure
Debt or the other Loan Documents relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.

 

27

--------------------------------------------------------------------------------


 

Default:  When used in reference to this Deed to Secure Debt or any other
document, or in reference to any provision of or obligation under this Deed to
Secure Debt or any other document, the occurrence of an event or the existence
of a condition which, with the passage of time or the giving of notice, or both,
would constitute an Event of Default under this Deed to Secure Debt or such
other document, as the case may be.

 

Event of Default:  The following: (i) when used in reference to this Deed to
Secure Debt, one or more of the events or occurrences referred to in Section 14
of this Deed to Secure Debt; and (ii) when used in reference to any other
document, a default or event of default under such document that has continued
after the giving of any applicable notice and the expiration of any applicable
grace or cure periods specifically set forth in such document.

 

Hedging Agreements:  The following: (i) any ISDA Master Agreement between the
Grantor and the Grantee or any other provider, (ii) any Schedule to Master
Agreement between the Grantor and the Grantee or any other provider, and
(iii) all other agreements entered into from time to time by the Grantor and the
Grantee or any other provider relating to Hedging Transactions.

 

Hedging Transaction:  Any transaction (including an agreement with respect
thereto) now existing or hereafter entered into between the Grantor and the
Grantee or any other provider which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

 

[SIGNATURE PAGE(S) AND EXHIBIT(S),

IF ANY, FOLLOW THIS PAGE]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor has executed and delivered this Deed to Secure
Debt as of the day and year first above written.

 

Signed, sealed and delivered in the presence of:

 

GLENVUE H&R PROPERTY HOLDINGS, LLC

 

 

 

 

/s/ [ILLEGIBLE]

 

 

 

Witness

 

 

 

 

 

By

/s/ Christopher F. Brogdon

/s/ Ellen W. Smith

 

 

Christopher F. Brogdon, Manager

Notary Public

 

 

 

 

 

 

 

My Commission Expires:

 

 

 

 

 

 

 

Jan. 30, 2016

 

 

 

 

 

 

 

[NOTARIAL SEAL]

 

 

 

 

- AdCare Glenvue H&R Property Holdings, LLC Owner Loan Deed to Secure Debt -

- Signature/Acknowledgment Page -

 

--------------------------------------------------------------------------------